DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1 have been amended. 
		Claims: 2-52 have not been amended. 


Response to Arguments
Applicant’s arguments filed on 10/25/21 with regards to claims 1-52 have been fully considered but they are not persuasive.    

APPLICANT’S ARGUMENTS:
The applicant argues that Park fails to disclose “receiving assistance information from a first node, the assistance information comprising data associated with a first reference TP, the first reference TP located in a cell having two or more TPs” and “calculating a first reference signal time difference (RSTD) measurement using the data associated with the first reference TP” … Park merely describes receiving, using the terminal, assistance data from the location server, which assistance data includes information on the reference cell or at least one neighboring cell that enables the terminal to calculate the reference signal time difference, whereas in claim 1, the wireless device receives assistance information from the first node, which assistance information includes data related to the reference transmission point (TP).  Applicant further submits that Park describes the small cell including the frequency that is same as in the macro-cell and form a cluster so as to be disposed within coverage of the macro-cell, whereas, Claim 1 recites that the first reference transmission point (TP) is located in a cell that includes two or more transmission points (TPs).  In addition to the above, Park merely describes that the terminal calculates the RSTD and transmits the calculated RSTD value to the location server when the measurement interval for the RSTD for each of the plurality of cells is configured by using the PRS transmission period. However, there is no description in Park of “calculating a first reference signal time difference (RSTD) measurement using the data associated with the first reference TP,“ as recited in independent Claim 1.  Therefore, Applicant submits that Park fails to disclose at least “receiving assistance information from a first node, the assistance information comprising data associated with a first reference TP, the first reference TP located in a cell having two or more TPs; and calculating a first reference signal time difference (RSTD) measurement using the data associated with the first reference TP,” as recited in independent Claim 1 and submits similar arguments for claims 15, 27 and 42 as well as the rest of the dependent claims (See Pages of 9-11 & Page 14 of Applicant’s Arguments filed on 10/25/21).

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The teachings of Park does disclose the applicant’s argued limitations of “receiving assistance information from a first node, the assistance information comprising data associated with a first reference TP, the first reference TP located in a cell having two or more TPs” and “calculating a first reference signal time difference (RSTD) measurement using the data associated with the first reference TP” as will be apparent in the following explanations provided below. 

To begin with, the examiner would like to note that the rejection is an obviousness type rejection that does not require an explicit recitation to be disclosed in the prior art in order to read upon the applicant’s claimed invention as an obviousness type rejection would also employ at the very least, inferences and creative steps that a person of ordinary skill in the art would employ based on the various teachings of the prior art that when combined together would result in a reasonable conclusion of obviousness to read on the applicant’s claimed invention as per the examination guidelines for obviousness provided in MPEP 2141-2144.  The examiner directs the applicant to MPEP 2141-2144 for further guidance with regards to the examination guidelines employed for determining obviousness. 

	With that in mind, the examiner directs the applicant to the highlighted portions of Park, Fig. 16 & [0012], [0155]-[0156], [0158]-[0159], [0302], [0368], [0410], [0419]-[0420] seen below:

[0410] Thus, the UE measures a time of arrival thereof and reports TOA difference information with a specific (or predefined) reference cell (or a reference TP) to the BS.

[0368] That is, the small cell scenario #1 denotes an environment in which small cells have the same frequency as that of the macro-cell and form a cluster so as to be disposed within coverage of the macro-cell.




[0302] The name of a base station used hereinafter may also be referred to as remote radio head (RRH), eNB, transmission point (TP), reception point (RP), relay, and the like.



    PNG
    media_image1.png
    792
    682
    media_image1.png
    Greyscale



[0155] As illustrated in FIG. 8, the higher layer of the terminal receives the assistance data from the location server (S810).


[0156] The assistance data may include information on the reference cell and/or at least one neighboring cell required for the terminal to calculate the RSTD.



[0158] Thereafter, as indicated in the transferred assistance data, the physical layer of the terminal configures the measurement interval for the RSTD by using a PRS transmission period of each of the plurality of cells (S830).


[0159] When the measurement interval for the RSTD for each of the plurality of cells is configured by using the PRS transmission period, the terminal correspondingly calculates the RSTD and transmits or reports the calculated RSTD value to the location server (S840).


[0419] Thus, the UE may report the difference information (RSTD) between the TOA estimated from the reference cell/TP and the TOA estimated from the detected cell/TP to the BS.


[0420] In a case in which the UE receives a plurality of pieces of ReferenceCell/TP information together with the DMTC configuration information from a higher layer, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain ReferenceCell/TP together with the RSTD report to the BS in order to specify the certain ReferenceCell/TP the RSTD report is based on.



[0012] Also, in this disclosure, the performing of measurement may include: measuring a first reference signal time difference (RSTD) regarding the first reference cell of the at least one first neighbor cell using the received PRS; and measuring a second RSTD regarding the second reference cell of the at least one second neighbor cell using the received DRS.




	As can be seen from the highlighted portions above, Park, [0410] discloses the UE measures a time of arrival thereof and reports TOA difference information with a specific reference cell or a reference TP (i.e. indicates obviousness that the reference cell and reference TP are interchangeably utilized within the invention)  (i.e. indicates obviousness of the first reference TP located in a cell having two or more TPs) and Park, [0302] discloses the name of a base station used hereinafter may also be referred to as a remote radio head RRH, transmission point TP, etc. which clearly indicates to one of ordinary skill in the art to recognize and find obvious that the disclosed reference cell within the disclosure of Park can be interpreted as a reference transmission point TP or vice versa and that the system would include a scenario where there are multiple cells / TP within the larger macro cell as shown in Fig. 16 which therefore reads on applicant’s argued limitations “the first reference TP located in a cell having two or more TPs”.
	
In addition, with the cell and transmission point TPs interchangeability in mind, Park, [0155]-[0156] discloses the terminal (i.e. reads on device) receives the assistance data (i.e. reads on assistance information) from the location server (i.e. reads on first node) and discloses the assistance data includes information on the reference cell (i.e. reads on reference selection) and at least one neighboring cell required for the terminal to calculate the RSTD and Park, [0158]-[0159] discloses as indicated in the transferred assistance data (i.e. indicates obviousness of using data associated with the first TP), the physical layer of the terminal configures the measurement interval for the RSTD by using a PRS transmission period of each of the plurality of cells (i.e. indicates obviousness on two or more TPs) and discloses the terminal correspondingly calculates the RSTD (i.e. reads on calculating a first RSTD)  (i.e. indicates obviousness that the reference cell and TP are interchangeably utilized) and the TOA estimated from the detected cell / TP to the BS and discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information (i.e. reads on assistance information comprising data associated with a first reference TP) together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP (i.e. reads on reference TP selection to be included in the report) together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on and Park, [0008] discloses receiving second assistance data including second reference cell information and receiving a discovery reference signal on the basis of the second assistance data and reporting a measurement result to a serving BS which therefore indicates to one of ordinary skill in the art to recognize and find obvious based on the combined teachings of the cited portions, that the indicated cell and TPs are interchangeably utilized within the invention and that the UE receives multiple assistance data of the multiple TPs from the first node server via the UE’s higher layers and wherein the assistance data are then utilized in performing an RSTD and that said process can be repeated for different reference TPs which clearly reads on applicant’s argued limitations of “receiving assistance information from a first node, the assistance information comprising data associated with a first reference TP, the first reference TP located in a cell having two or more TPs” and “calculating a first reference signal time difference (RSTD) measurement using the data associated with the first reference TP”.


APPLICANT’S ARGUMENTS:
The applicant argues that Park in view of Chae does not disclose or suggest all recitations of claim 10 and 36  and does not disclose “determining that the first reference TP does not provide an acceptable RSTD measurement; selecting a second reference TP different from the first reference TP” … Park merely describes that the user equipment receives second assistance data including second reference cell information and receives a discovery reference signal based on the second assistance data, whereas in Claim 10, the wireless devices selects the second reference transmission point (TP) from the first reference TP only when the first reference TP does not provide an acceptable RSTD measurement, which is not disclosed in Park. … Further, Chae describes that the network determines the number of reference cells to be configured according to the capability of the UE. (See Para. [0103] of Chae.) The UE measures and feedbacks RSTD by changing a reference cell according to a specific PRS occasion or the UE measures RSTD by appropriately selecting a reference cell including a less PRS occasion time difference since the feedback is performed by calculating RSTD values for a plurality of reference cells. (See Para. [0105] of Chae.) In sharp contrast, Claim 10 recites “determining that the first reference TP does not provide an acceptable RSTD measurement.” Applicant submits that Chae merely describes the reporting or signalling of the information on the capability of the UE 

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The combination of the teachings of Park in view of Chae as a whole does disclose the applicant’s argued limitations of “determining that the first reference TP does not provide an acceptable RSTD measurement; selecting a second reference TP different from the first reference TP” as will be apparent in the following explanations provided below. 

To begin with, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “whereas in Claim 10, the wireless devices selects the second reference transmission point (TP) from the first reference TP only when the first reference TP does not provide an acceptable RSTD measurement”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  While the applicant’s claims do recite the steps of “determining that the first reference TP does not provide an acceptable RSTD measurement; selecting a second reference TP different from the first reference TP”, a review of the claims show that there is no correlation between the determining step and the selecting step and does not recite the applicant’s arguments that the selecting step is performed in response to the determining step and as such the prior art does not need to show that the selecting step is performed in response to the determining step and even if arguendo the applicant is correct, the teachings of Chae does disclose and render obvious that the selecting step is performed after a determining step as indicated in the explanations below.

In addition, the examiner would like to note that the applicant’s argued limitations of “determining that the first reference TP does not provide an acceptable RSTD measurement;” is written broad in that the claims to not explicitly recite how an RSTD measurement is determined to be acceptable or not acceptable and the broadest reasonable interpretation of the claim would also include that a selection of a particular RSTD measurements over other RSTD measurements would read on the claims as the selected RSTD measurement can be interpreted as being acceptable RSTD measurement while the non-selected RSTD measurement are deemed as not acceptable RSTD measurements as said non-selected RSTD measurements have not been selected which is clearly taught by the Chae reference.

Prior to addressing the teachings of Chae, the examiner would like to indicate how the Park reference reads on the selecting step.  As is indicated above, Park, [0008] discloses receiving second assistance data including second reference cell information (i.e. reads on selecting a second reference TP different from the first reference TP) and receiving a discovery reference signal on the basis of the second assistance data and reporting a measurement result to a serving BS and Park [0012] discloses measuring a second RSTD regarding the second reference cell (i.e. reads on selecting a second reference TP different from the first reference TP) of the at least one second neighbor cell using the received DRS and Park, [0410] discloses the UE measures a time of arrival thereof and reports TOA difference information with a specific reference cell or a reference TP which therefore indicates to one of ordinary skill in the art to recognize and find obvious based on the combined teachings of the cited portions, that the process disclosed in the invention of Park can be repeated for a different second reference cell TP and that a selection has to be performed when performing measurements of the RSTD or reception of the assistance data and which therefore reads on applicant’s argued limitations of “selecting a second reference TP different from the first reference TP”.

The examiner now directs the applicant to the highlighted portions of Chae, [0101] & [0104]-[0105] seen below:

[0105] According to the RSTD measurement scheme of current OTDOA, it may be able to measure RSTD between a serving cell and neighboring cells by measuring a PRS transmitted in maximum 6 subframes in a PRS occasion transmitted with a minimum period of 160 ms. In particular, it may be able to measure RSTD of a partial cell only in a single PRS occasion. In this case, RSTD of a specific cell can be measured using TOA measured from a different PRS occasion. In this case, due to a time difference, it may measure an inaccurate RSTD. In particular, when a UE has high mobility, if feedback is performed on RSTD of a specific reference cell only, it may have a considerable amount of accumulated TOA errors. According to the scheme proposed in the present invention, since feedback is performed by calculating RSTD values for a plurality of reference cells, it may measure and feedback RSTD by changing a reference cell it may measure RSTD by appropriately selecting a reference cell including a less PRS occasion time difference. And, since a network is able to calculate location estimation by utilizing RSTD values for a plurality of reference cells, it may be able to obtain diversity of RSTD measurement.
 
[0101] Multiple reference cell information is configured and it may be then able to configure a UE to report an RSTD measurement value measured for multiple references or a selected reference cell (e.g., selects a cell of the best SNR as a reference cell).


[0104] Or, the UE may select the best reference cell from among a plurality of the reference cells and can report RSTD for the selected reference cell and related information to the server.


As can be seen from the highlighted portions of Chae seen above, Chae, [0105] discloses RSTD of a specific cell can be measured using TOA measured from a different PRS occasion and due to a time difference, it may measure an inaccurate RSTD (i.e. reads on does not provide an acceptable RSTD measurement) and when a UE has high mobility, if feedback is performed on RSTD of a specific reference cell only, it may have a considerable amount of accumulated TOA errors (i.e. reads on does not provide an acceptable RSTD measurement) and according to the scheme proposed in the present invention, since feedback is performed by calculating RSTD values for a plurality of reference cells, it may measure RSTD by appropriately selecting a reference cell including a less PRS occasion time difference (i.e. indicates obviousness on determining that the first reference TP does not provide an acceptable RSTD measurement and selecting a second reference TP different from the first reference TP) and Chae, [0101] discloses multiple reference information “determining that the first reference TP does not provide an acceptable RSTD measurement; selecting a second reference TP different from the first reference TP”.


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 9, 14-16, 18-32, 35, 38-42 and 44-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US Patent Publication 2017/0276761 herein after referenced as Park).

Regarding claim 1 and claim 27, Park discloses:
A method in a (Park, Fig. 8 & [0155]-[0156] discloses the terminal (i.e. reads on device) receives the assistance data (i.e. reads on assistance information) from the location server (i.e. reads on first node) and discloses the assistance data includes information on the reference cell (i.e. reads on reference selection) and at least one neighboring cell required for the terminal to calculate the RSTD.   One of ordinary skill in the art would recognize that it would be inherent for a complex device such as those disclosed in the invention to comprise a processing circuitry and interface in order to perform the various functionalities disclosed).
calculating a first reference signal time difference (RSTD) measurement using the data associated with the first reference (Park, Fig. 8 & [0158]-[0159] discloses as indicated in the transferred assistance data (i.e. reads on using the data associated with a first reference), the physical layer of the terminal configures the measurement interval for the RSTD by using a PRS transmission period of each of the plurality of cells and discloses the terminal correspondingly calculates the RSTD (i.e. reads on calculating a first RSTD) and transmits or reports the calculated RSTD value to the location server; Park [0012] discloses measuring a second RSTD regarding the second reference cell of the at least one second neighbor cell using the received DRS). 
Park discloses in one embodiment a terminal and a reference cell but fails to explicitly disclose in the same embodiment that the terminal is a wireless terminal and that the reference cell corresponds to a transmission point and therefore fails to disclose in the same embodiment the limitations of “a wireless device for reference transmission point (TP) selection” and “the assistance information comprising data associated with a first reference TP, the first reference TP located in a cell having two or more TPs;” and “calculating a first reference signal time difference (RSTD) measurement using the data associated with the first reference TP.”
In a different embodiment, Park discloses:
a wireless device for reference transmission point (TP) selection; the assistance information comprising data associated with a first reference TP, the first reference TP located in a cell having two or more TPs; calculating a first reference signal time difference (RSTD) measurement using the data associated with the first reference TP (Park, [0419]-[0420] discloses the UE may report the different information RSTD between the TOA estimated from the reference cell / TP (i.e. indicates obviousness that the reference cell and TP are interchangeably utilized) and the TOA estimated from the detected cell / TP to the BS and discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information (i.e. reads on assistance information comprising data associated with a first reference TP) together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP (i.e. reads on reference TP selection to be included in the report) together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on; Park, Fig. 16 & [0368] discloses an environment in which small cells have the same frequency as that of the macro-cell and form a cluster so as to be disposed within coverage of the macro-cell (i.e. indicates obviousness of the first reference TP located in a cell having two or more TPs); Park, [0158]-[0159] discloses as indicated in the transferred assistance data (i.e. indicates obviousness of using data associated with the first TP), the physical layer of the terminal configures the measurement interval for the RSTD by using a PRS transmission period of each of the plurality of cells (i.e. indicates obviousness on two or more TPs) and discloses the terminal correspondingly calculates the RSTD (i.e. reads on calculating a first RSTD) and transmits or reports the calculated RSTD value to the location server; Park, [0410] discloses the UE measures a time of arrival thereof and reports TOA difference information with a specific reference cell or a reference TP; Park, [0008] discloses receiving second assistance data including second reference cell information (i.e. indicates obviousness that multiple reference cell or reference TPs can be utilized) and receiving a discovery reference signal on the basis of the second assistance data and reporting a measurement result to a serving BS; Park [0012] discloses measuring a second RSTD regarding the second reference cell of the at least one second neighbor cell using the received DRS; Park, [0302] discloses the name of a base station used hereinafter may also be referred to as a remote radio head RRH, transmission point TP, etc.; Park, [0042] discloses a terminal may be fixed or movable and be substituted with terms such as user equipment, mobile station, wireless terminal (i.e. reads on wireless device), etc.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the indicated cell and TPs are interchangeably utilized within the invention and that there are therefore multiple TPs located within a macro cell and wherein the UE receives multiple different assistance data of the multiple TPs from the first node server via the UE’s higher layers and wherein the assistance data are then utilized in performing an RSTD and that said process can be repeated for different reference TPs).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Park to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Park, [0549]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing RSTD measurements for positioning purposes utilizing received assistance data as taught by Park) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing RSTD measurements for positioning purposes utilizing received assistance data, wherein various different functionalities in various different embodiment are utilized together as taught by Park) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing RSTD measurements for positioning purposes utilizing received assistance data (i.e. as taught by Park) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to 
Regarding claim 2 and claim 28, Park discloses:
The method of Claim 1, further comprising and The wireless device of Claim 27, wherein the interface is further configured to communicating the first RSTD measurement to a second node (Park, [0159] discloses the terminal transmits or reports the calculated RSTD value to the location server; Park, [0162] discloses the terminal may requests the assistance data to the location server through the base station; Park, [0008] discloses receiving second assistance data including second reference cell information and receiving a discovery reference signal on the basis of the second assistance data and reporting a measurement result to a serving BS.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the calculated RSTD value is transmitted to the location server via the base station and that either the location server or the base station can be interpreted as the second node.  Claim 3 recites “wherein the first node and the second node are the same”).
Regarding claim 3 and claim 29, Park discloses:
The method of Claim 2 and The wireless device of Claim 28, wherein the first node and the second node are the same node (Park, [0159] discloses the terminal transmits or reports the calculated RSTD value to the location server).
Regarding claim 4 and claim 30, Park discloses:
The method of Claim 1, further comprising and The wireless device of Claim 27, wherein the processing circuitry is further configured to utilizing the first RSTD (Park, [0159] discloses the terminal transmits or reports the calculated RSTD value to the location server.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the terminal performs an operational task of transmitting or reporting the calculated RSTD value).
Regarding claim 5 and claim 31, Park discloses:
The method of Claim 1 and The wireless device of Claim 27, wherein the data associated with the first reference TP comprises a TP specific identification (Park, [0420] discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on).
Regarding claim 6 and claim 32, Park discloses:
The method of Claim 1 and The wireless device of Claim 27, wherein the data associated with the first reference TP comprises a TP specific muting pattern (Park, [0185] discloses the prsInfo includes PRS muting information; Park, [0177] discloses the OTDOA assistance data includes OTDOA reference cell information and OTDOA neighboring cell information; Park, [0181] discloses the OTDOA reference cell information includes PRS information such as prsInfo).
Regarding claim 9 and claim 35, Park discloses:
The method of Claim 1 and The wireless device of Claim 27, wherein the data associated with the first reference TP comprises a reference cell associated with the (Park, [0463] discloses the reason for transmitting the cell-GlobalID together with the PCID is to clearly identify a cell to which a TP transmitting a specific DRS-CSI-RS belongs in a shared-cell ID scenario or the like; Park, [0015]-[0016] discloses the second assistance data may further include positioning DRS information  and discloses the DRS information may include at least one of a physical cell ID PCID, a cell global ID associated with the PCID, etc.; Park, [0420] discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on).
Regarding claim 14 and claim 40, Park discloses:
The method of Claim 1, further comprising: and The wireless device of Claim 27, wherein the interface is further configured to communicating a second reference TP, different from the first reference TP, to at least one of the first node or a second node (Park, [0008] discloses receiving second assistance data including second reference cell information and receiving a discovery reference signal on the basis of the second assistance data and reporting a measurement result to a serving BS).
Regarding claim 15 and claim 41, Park discloses:
The method of Claim 1 and The wireless device of Claim 27, wherein the first node is one selected from the group comprising: a positioning node, an eNodeB, a radio base station, (Park, [0159] discloses the terminal transmits or reports the calculated RSTD value to the location server; Park, [0162] discloses the terminal may requests the assistance data to the location server through the base station; Park, [0008] discloses receiving second assistance data including second reference cell information and receiving a discovery reference signal on the basis of the second assistance data and reporting a measurement result to a serving BS).
Regarding claim 16 and claim 42, Park discloses:
A method in a network node for reference (Park, Fig. 8 & [0155]-[0156] discloses the terminal (i.e. reads on device) receives the assistance data (i.e. reads on assistance information) from the location server (i.e. reads on network node) an discloses the assistance data includes information on the reference cell (i.e. reads on reference selection) and at least one neighboring cell required for the terminal to calculate the RSTD; Park, Fig. 8 & [0159] discloses the terminal correspondingly calculates the RSTD and transmits or reports the calculated RSTD value to the location server; Park, [0012] discloses a first reference signal time difference RSTD.  One of ordinary skill in the art would recognize that it would be inherent for a complex device such as those disclosed in the invention to comprise a processing circuitry and interface in order to perform the various functionalities disclosed).
Park discloses in one embodiment a terminal and a reference cell but fails to explicitly disclose in the same embodiment that the terminal is a wireless terminal and that the reference cell corresponds to a transmission point and therefore fails to disclose in the same embodiment the limitations of “reference transmission point (TP) selection” and “determining a first reference TP for a wireless device to use to calculate a first reference signal time difference (RSTD) measurement, the first reference TP located in a cell having two or more TPs; and communicating assistance information to the wireless device, the assistance information comprising data associated with the first reference TP.”
In a different embodiment, Park discloses:
reference transmission point (TP) selection; determining a first reference TP for a wireless device to use to calculate a first reference signal time difference (RSTD) measurement, the first reference TP located in a cell having two or more TPs; and communicating assistance information to the wireless device, the assistance information comprising data associated with the first reference TP (Park, [0419]-[0420] discloses the UE may report the different information RSTD between the TOA estimated from the reference cell / TP and the TOA estimated from the detected cell / TP to the BS and discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information (i.e. reads on assistance information comprising data associated with a first reference TP and reference TP selection to be included in the assistance information) together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on; Park, Fig. 16 & [0368] discloses an environment in which small cells have the same frequency as that of the macro-cell and form a cluster so as to be disposed within coverage of the macro-cell (i.e. indicates obviousness of the first reference TP located in a cell having two or more TPs); Park, [0158]-[0159] discloses as indicated in the transferred assistance data (i.e. indicates obviousness of using data associated with the first TP), the physical layer of the terminal configures the measurement interval for the RSTD by using a PRS transmission period of each of the plurality of cells (i.e. indicates obviousness on two or more TPs) and discloses the terminal correspondingly calculates the RSTD (i.e. reads on calculating a first RSTD) and transmits or reports the calculated RSTD value to the location server; Park, [0410] discloses the UE measures a time of arrival thereof and reports TOA difference information with a specific reference cell or a reference TP; Park, [0008] discloses receiving second assistance data including second reference cell information and receiving a discovery reference signal on the basis of the second assistance data and reporting a measurement result to a serving BS; Park [0012] discloses measuring a second RSTD regarding the second reference cell of the at least one second neighbor cell using the received DRS; Park, [0302] discloses the name of a base station used hereinafter may also be referred to as a remote radio head RRH, transmission point TP, etc.; Park, [0042] discloses a terminal may be fixed or movable and be substituted with terms such as user equipment, mobile station, wireless terminal (i.e. reads on wireless device), etc.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the indicated cell and TPs are interchangeably utilized within the invention and that there are therefore multiple TPs located within a macro cell and wherein the UE receives multiple different assistance data of the multiple TPs from the first node server via the UE’s higher layers and wherein the assistance data are then utilized in performing an RSTD and that said process can be repeated for different reference TPs).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Park to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Park, [0549]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing RSTD measurements for positioning purposes utilizing received assistance data as taught by Park) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing RSTD measurements for positioning purposes utilizing received assistance data, wherein various different 
Regarding claim 18 and claim 44, Park discloses:
The method of Claim 16, further comprising and The network node of Claim 42, wherein the interface is further configured to receiving, from a first node, data associated with the first reference TP (Park, [0159] discloses the terminal transmits or reports the calculated RSTD value to the location server; Park, [0420] discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on; Park, [0162] discloses the terminal may requests the assistance data to the location server through the base station; Park, [0008] discloses receiving second assistance data including second reference cell information and receiving a discovery reference signal on the basis of the second assistance data and reporting a measurement result to a serving BS.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the calculated RSTD value is transmitted to the location server via the base station).
Regarding claim 19 and claim 45, Park discloses:
The method of Claim 18 and The network node of Claim 44, wherein the first node is one selected from the group comprising an eNodeB, (Park, [0159] discloses the terminal transmits or reports the calculated RSTD value to the location server; Park, [0162] discloses the terminal may requests the assistance data to the location server through the base station; Park, [0008] discloses receiving second assistance data including second reference cell information and receiving a discovery reference signal on the basis of the second assistance data and reporting a measurement result to a serving BS.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the calculated RSTD value is transmitted to the location server via the base station).
Regarding claim 20 and claim 46, Park discloses:
The method of Claim 16 and The network node of Claim 42, wherein the data associated with the first reference TP comprises a TP specific identification (Park, [0420] discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on).
Regarding claim 21 and claim 47, Park discloses:
(Park, [0185] discloses the prsInfo includes PRS muting information; Park, [0177] discloses the OTDOA assistance data includes OTDOA reference cell information and OTDOA neighboring cell information; Park, [0181] discloses the OTDOA reference cell information includes PRS information such as prsInfo).
Regarding claim 22 and claim 48, Park discloses:
The method of Claim 16 and The network node of Claim 42, wherein the data associated with the first reference TP comprises a reference cell associated with the first reference TP (Park, [0463] discloses the reason for transmitting the cell-GlobalID together with the PCID is to clearly identify a cell to which a TP transmitting a specific DRS-CSI-RS belongs in a shared-cell ID scenario or the like; Park, [0015]-[0016] discloses the second assistance data may further include positioning DRS information  and discloses the DRS information may include at least one of a physical cell ID PCID, a cell global ID associated with the PCID, etc.; Park, [0420] discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on).
Regarding claim 23 and claim 49, Park discloses:
The method of Claim 16, further comprising: and The network node of Claim 42, wherein the interface is further configured to receiving, from the wireless device, a first (Park, [0420] discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on).
Regarding claim 24 and claim 50, Park discloses:
The method of Claim 16, further comprising: and The network node of Claim 42, wherein the interface is further configured to receiving, from the wireless device, an indication of a second reference TP (Park, [0008] discloses receiving second assistance data including second reference cell information and receiving a discovery reference signal on the basis of the second assistance data and reporting a measurement result to a serving BS; Park, [0008] discloses receiving second assistance data including second reference cell information and receiving a discovery reference signal on the basis of the second assistance data and reporting a measurement result to a serving BS; Park, [0420] discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on).
Regarding claim 25 and claim 51, Park discloses:
(Park, [0420] discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on).
Regarding claim 26 and claim 52, Park discloses:
The method of Claim 24 and The network node of Claim 50, wherein the first reference TP and the second reference TP are the same reference TP (Park, [0420] discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on).
Regarding claim 39, Park discloses:
The wireless device of Claim 27, wherein the interface is further configured to communicate a reference cell associated with the second reference TP (Park, [0008] discloses receiving second assistance data including second reference cell information and receiving a discovery reference signal on the basis of the second assistance data and reporting a measurement result to a serving BS).


Claim 7-8, 10-13, 17, 33-34, 36-37 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US Patent Publication 2017/0276761 herein after referenced as Park) in view of CHAE et al. (US Patent Publication 2018/0024225 herein after referenced as Chae).  

Regarding claim 7 and claim 33, Park discloses:
The method of Claim 1 further comprising (see claim 1) and The wireless device of Claim 27, wherein the interface is further configured to (see claim 27).  Park discloses the terminal sends a request for assistance data to the server via a base station but fails to explicitly disclose “communication, to a second node, a capability of the wireless device to support RSTD measurements in a cell having two or more TPs.”
In a related field of endeavor, Chae discloses:
communication, to a second node, a capability of the wireless device to support RSTD measurements in a cell having two or more TPs (Chae, [0102]-[0103] discloses the UE can signal information on the capability of the UE indicating whether or not the UE is able to calculate / report RSTD for a plurality of reference cells to a server and discloses the network can determine the number of reference cells to be configured according to the capability of the UE; Chae, [0091] discloses the UE receives a provide assistance data message from a server that includes information on a reference cell and information on neighboring cells and the UE can measure an RSTD reference signal time difference measurement on the basis of the reference cell; Chae, [0093]-[0094] discloses the UE can transmit an RSTD measurement result to the server and discloses the UE can select the reference cell from among a reference cell indicated by information included in the provide assistance data and in this case the UE can select a cell closest to the UE as a reference cell or selects a cell of a strongest signal as a reference from among a plurality of reference cell; Chae, [0101] discloses multiple reference cell information is configured and it may be then able to configure a UE to report an RSTD measurement value measured for multiple references or a selected reference cell such as selects a cell of the best SNR as a reference cell; Chae, [0097] discloses the quality information of the reference cell can include OTDOA-MeasQuality that includes the best estimation value of the UE for the uncertainty of the OTDOA measurement; Chae, [0105] discloses since feedback is performed by calculating RSTD values for a plurality of reference cells, it may measure RSTD by appropriately selecting a reference cell including a less PRS occasion time difference).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Park to incorporate the teachings of Chae for the purpose of providing the system with a means to allow the network to determine the number of reference cells to indicate in the assistance data (Chae, [0102]-[0103]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario 
Regarding claim 8 and claim 34, Park in view of Chae discloses:
The method of Claim 7 and The wireless device of Claim 33, wherein the first node and the second node are the same node (Park, [0159] discloses the terminal transmits or reports the calculated RSTD value to the location server).
Regarding claim 10 and claim 36, Park discloses:
The method of Claim 1, further comprising: and The wireless device of Claim 27, wherein the processing circuitry is further configured to:(Park, [0008] discloses receiving second assistance data including second reference cell information and receiving a discovery reference signal on the basis of the second assistance data and reporting a measurement result to a serving BS; Park [0012] discloses measuring a second RSTD regarding the second reference cell of the at least one second neighbor cell using the received DRS; Park, [0410] discloses the UE measures a time of arrival thereof and reports TOA difference information with a specific reference cell or a reference TP; Park, Fig. 8 & [0155]-[0156] discloses the terminal receives the assistance data from the location server and discloses the assistance data includes information on the reference cell and at least one neighboring cell required for the terminal to calculate the RSTD.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the process can be repeated for a different second reference cell TP and that a selection has to be performed when performing measurements of the RSTD or reception of the assistance data).
Park discloses the terminal sends a request for assistance data to the server via a base station but fails to explicitly disclose “determining that the first reference TP does not provide an acceptable RSTD measurement;”.
In a related field of endeavor, Chae discloses:
 determining that the first reference TP does not provide an acceptable RSTD measurement; (Chae, [0105] discloses RSTD of a specific cell can be measured using TOA measured from a different PRS occasion and due to a time difference, it may measure an inaccurate RSTD and when a UE has high mobility, if feedback is performed on RSTD of a specific reference cell only, it may have a considerable amount of accumulated TOA errors and according to the scheme proposed in the present invention, since feedback is performed by calculating RSTD values for a plurality of reference cells, it may measure RSTD by appropriately selecting a reference cell including a less PRS occasion time difference; Chae, [0097] discloses the quality information of the reference cell can include OTDOA-MeasQuality that includes the best estimation value of the UE for the uncertainty of the OTDOA measurement; Chae, [0101]-[0103] discloses multiple reference cell information is configured and it may be then able to configure a UE to report an RSTD measurement value measured for multiple references or a selected reference cell such as selects a cell of the best SNR as a reference cell and discloses the UE can signal information on the capability of the UE indicating whether or not the UE is able to calculate / report RSTD for a plurality of reference cells to a server and discloses the network can determine the number of reference cells to be configured according to the capability of the UE; Chae, [0091] discloses the UE receives a provide assistance data message from a server that includes information on a reference cell and information on neighboring cells and the UE can measure an RSTD reference signal time difference measurement on the basis of the reference cell; Chae, [0093]-[0094] discloses the UE can transmit an RSTD measurement result to the server and discloses the UE can select the reference cell from among a reference cell indicated by information included in the provide assistance data and in this case the UE can select a cell closest to the UE as a reference cell or selects a cell of a strongest signal as a reference from among a plurality of reference cell.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a determination of which cell or TP that provides an acceptable RSTD is performed and that results in a selection of the specific reference cell that includes a less PRS occasion time difference or having the best SNR or best reference cell that is reported to the server and furthermore, one of ordinary skill in the art would recognize and find obvious that the selected RSTD measurement can be interpreted as being acceptable RSTD measurement while the non-selected RSTD measurement are deemed as not acceptable RSTD measurements as said non-selected RSTD measurements have not been selected).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Park to incorporate the teachings of Chae for the purpose of providing the system with a means to allow the network to determine the number of reference cells to indicate in the assistance data (Chae, [0102]-[0103]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing RSTD measurements for positioning purposes 
Regarding claim 11 and claim 37, Park in view of Chae discloses:
The method of Claim 10, further comprising and The wireless device of Claim 36, wherein the interface is further configured to communicating the second RSTD measurement to a second node (Park, [0008] discloses receiving second assistance data including second reference cell information and receiving a discovery reference signal on the basis of the second assistance data and reporting a measurement result to a serving BS).
Regarding claim 12 and claim 38, Park in view of Chae discloses:
The method of Claim 11 and The wireless device of Claim 37, wherein the first node and the second node are the same node and the first reference TP and the second reference TP are the same reference TP (Park, [0419]-[0420] discloses the UE may report the different information RSTD between the TOA estimated from the reference cell / TP and the TOA estimated from the detected cell / TP to the BS and discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information (i.e. reads on assistance information comprising data associated with a first reference TP) together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on).
Regarding claim 13, Park in view of Chae discloses:
The method of Claim 10, further comprising communicating, to the second node, a reference cell associated with the second reference TP (Park, [0008] discloses receiving second assistance data including second reference cell information and receiving a discovery reference signal on the basis of the second assistance data and reporting a measurement result to a serving BS).
Regarding claim 17 and claim 43, Park discloses:
The method of Claim 16 further comprising: (see claim 16) and The network node of Claim 42, wherein the interface is further configured to (see claim 42).  Park discloses the terminal sends a request for assistance data to the server via a base station but fails to explicitly disclose “receiving, from the wireless device, a capability of the wireless device to support RSTD measurements in a cell having two or more TPs.”
In a related field of endeavor, Chae discloses:
receiving, from the wireless device, a capability of the wireless device to support RSTD measurements in a cell having two or more TPs (Chae, [0102]-[0103] discloses the UE can signal information on the capability of the UE indicating whether or not the UE is able to calculate / report RSTD for a plurality of reference cells to a server and discloses the network can determine the number of reference cells to be configured according to the capability of the UE; Chae, [0091] discloses the UE receives a provide assistance data message from a server that includes information on a reference cell and information on neighboring cells and the UE can measure an RSTD reference signal time difference measurement on the basis of the reference cell; Chae, [0093]-[0094] discloses the UE can transmit an RSTD measurement result to the server and discloses the UE can select the reference cell from among a reference cell indicated by information included in the provide assistance data and in this case the UE can select a cell closest to the UE as a reference cell or selects a cell of a strongest signal as a reference from among a plurality of reference cell; Chae, [0101] discloses multiple reference cell information is configured and it may be then able to configure a UE to report an RSTD measurement value measured for multiple references or a selected reference cell such as selects a cell of the best SNR as a reference cell; Chae, [0097] discloses the quality information of the reference cell can include OTDOA-MeasQuality that includes the best estimation value of the UE for the uncertainty of the OTDOA measurement; Chae, [0105] discloses since feedback is performed by calculating RSTD values for a plurality of reference cells, it may measure RSTD by appropriately selecting a reference cell including a less PRS occasion time difference).
.  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645